EXHIBIT 10.5(f)

MERGER AND AMENDMENT OF

CB RICHARD ELLIS

DEFERRED COMPENSATION PLANS

WHEREAS, the Board of Directors of CB Richard Ellis Group, Inc. and CB Richard
Ellis Services, Inc. (“Services,” and collectively, the “Corporation”) has
determined that it is in the best interests of the Corporation to:

 

  •  

merge the CB Richard Ellis Pre August 1, 2004 Deferred Compensation Plan (the
“Old DCP”) and the Insignia 401(k) Restoration Plan (the “Restoration Plan”)
into the CB Richard Ellis Deferred Compensation Plan (the “Plan”), and

 

  •  

amend the merged Plan to eliminate future income deferrals and to allow
participants to make new elections as to the time of distribution of prior
income deferrals;

NOW, THEREFORE, the following actions are taken:

Merger: The undersigned Chief Executive Officer of Services (acting in
accordance with Section 8.2 of the Old DCP, Section 8.2 of the Plan, and the
bylaws and resolutions adopted by the Board of Directors of Services) and CB
Richard Ellis, Inc. (by action of its Chief Executive Officer, acting in
accordance with Section 9 of the Restoration Plan) hereby merge the Old DCP and
the Restoration Plan into the Plan, effective as of the date hereof;

Amendment: The undersigned Chief Executive Officer of Services (acting in
accordance with Section 8.2 of the Plan, and the bylaws and resolutions adopted
by the Board of Directors of Services) hereby consents to the following
amendments to the merged Plan, effective as of the date hereof:

 

  1. The following new paragraph is added at the end of Article 1:

The Plan has been amended, effective December 3, 2008, to add a new Article 13
that eliminates the ability of Participants to make deferral elections after
December 31, 2007 and allows Participants to make new distribution elections.

 

  2. The following new Article 13 is added following Article 12:

13. NO NEW DEFERRAL ELECTIONS; NEW DISTRIBUTION ELECTIONS



--------------------------------------------------------------------------------

13.1 Application of Article 13. This Article 13 shall apply notwithstanding any
other provision of the Plan.

13.2 No New Deferral Elections. No Deferral elections may be made after
December 31, 2007.

13.3 New Distribution Elections for Vested Accounts. A Participant may elect, on
or before December 12, 2008, to have the Participant’s Accounts, to the extent
vested, distributed in one of four months during 2009: January, April, July or
December. The vested Accounts of a Participant who makes no new distribution
election on or before December 12, 2008, shall be distributed in January of
2009.

13.4 Commissions and Bonuses. Notwithstanding Section 13.3, Commissions and
Bonuses that are subject to a Deferral election and would have been payable to
the Participant after December 31, 2008 and prior to April 1, 2009 if they had
not been subject to a Deferral election will be distributed at the time that
they would have been payable to the Participant if there had been no Deferral
election.

13.5 Unvested Accounts. If a Participant’s Employer Account is not 100% vested
on the last business day of the month prior to the month scheduled for
distribution of the Participant’s Accounts pursuant to Section 13.3, the
unvested portion of the Account shall be distributed at the time of vesting.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this merger and amendment document is executed on
November 21, 2008.

 

    CB RICHARD ELLIS, INC.   /s/ BRETT WHITE     By   /s/ BRETT WHITE  

Brett White

Chief Executive Officer

CB Richard Ellis Services, Inc.

     

Brett White

Chief Executive Officer